MEMORANDUM OF DECISION.
On appeal from a judgment of the Superior Court, Penobscot County, Carl W. Curtis, Sr. contends that his right to a speedy trial was denied and challenges the sufficiency of the evidence for his convictions of kidnapping, 17-A M.R.S.A. § 301 (1983), possession of a firearm by a felon, 15 M.R. S.A. § 393 (1983 & Supp. 1985-1986), and two counts of criminal threatening with a dangerous weapon, 17-A M.R.S.A. § 209 (1983), entered after a jury-waived trial. Our review of the record discloses no violation of the defendant’s right to a speedy trial. Viewing the evidence in the light most favorable to the State, the court could rationally conclude beyond a reasonable doubt that the defendant intended to and did use one victim as a shield or hostage; that the sawed-off shotgun he used was in fact a real firearm; and that his threats and actions with the shotgun placed both victims in fear of imminent bodily injury. See State v. Thompson, 503 A.2d 228, 232 (Me.1986); cf. State v. Littlefield, 389 A.2d 16 (Me.1978).
The entry is:
Judgment affirmed.
All concurring.